  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TOMIKA WALKER,             )
                           )
     Plaintiff,            )
                           )           CIVIL ACTION NO.
     v.                    )             2:19cv85-MHT
                           )                 (WO)
TRANS UNION, LLC, a        )
Delaware limited liability )
company, and ASHRO, INC., )
a Wisconsin corporation,   )
                           )
     Defendants.           )

                           JUDGMENT

    Upon   consideration    of   the   joint   stipulation   of

dismissal as to defendant Ashro, Inc. (doc. no. 16),

which the court construes as a joint motion to dismiss

pursuant to Federal Rule of Civil Procedure 41(a)(2), *



    * The court construes the stipulation as a Rule
41(a)(2) motion for dismissal out of an abundance of
caution because the court has doubts about whether the
partial stipulation of dismissal is valid under Federal
Rule of Civil Procedure 41(a)(1)(A)(ii). See Perry v.
Schumacher Grp. of Louisiana, 891 F.3d 954, 958 (11th
Cir. 2018) (finding stipulation of dismissal invalid
because a stipulation of dismissal must dismiss entire
action; “It is clear from the text that only an
‘action’ may be dismissed. There is no mention in the
Rule of the option to stipulate dismissal of a portion
it is the ORDER, JUDGMENT, and DECREE of the court that

the   motion    is    granted,    plaintiff’s      claims    against

defendant Ashro, Inc. are dismissed with prejudice, and

said defendant is terminated as a party, with costs

taxed as paid.       All claims against the other defendant

remain.

      The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final    judgment

pursuant   to   Rule   58   of    the   Federal    Rules    of   Civil

Procedure.

      This case is not closed.

      DONE, this the 20th day of March, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




of a plaintiff’s lawsuit—e.g., a particular claim—while
leaving a different part of the lawsuit pending before
the trial court. . . . [A] joint stipulation of
voluntary dismissal may be used to dismiss only an
‘action’ in its entirety.”).
